Case 3:20-cv-00115-MMD-CLB Document 15 Filed 09/10/21 Page 1 of 3
Case 3:20-cv-00115-MMD-CLB Document 15 Filed 09/10/21 Page 2 of 3




                                                  09/09/2021



                                             /s/Nathan C. Holland




                                             September 10
       Case 3:20-cv-00115-MMD-CLB Document 15
                                           13 Filed 09/10/21
                                                    09/09/21 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2                I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 9th day of September, 2021, I caused to be served, a true and

4    correct copy of the foregoing, STIPULATION AND ORDER OF DISMISSAL, by U.S.

5    District Court CM/ECF Electronic Filing on:

6

7    Travis Wilford Bowles #1083890
     Lovelock Correctional Center
8    1200 Prison Road
     Lovelock, Nevada 89419
9    LCC_lawlibrary@doc.nv.gov
10

11

12

13                                                         /s/Perla M. Hernandez
                                                    An employee of the
14
                                                    Office of the Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
